Citation Nr: 0611252	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which implicitly found that new and material 
evidence had been received to reopen a claim for service 
connection for bilateral pes planus, and denied the claim on 
the merits.  In February 2004, the Board reopened and 
remanded the claim for additional development, to include a 
VA podiatry examination.  That development has been completed 
and the case has been returned to the Board for adjudication.  

In February 2003, the veteran filed a substantive appeal and 
elected to have his case decided without a hearing.  


FINDINGS OF FACT

1.  The veteran's pre-induction examination included a normal 
clinical evaluation of his feet, thereby raising a 
presumption of soundness.

2.  It is undebatable that the veteran had bilateral pes 
planus prior to service; however, the service medical 
evidence shows that the veteran had problems with his feet 
while on active duty, diagnosed as bilateral pes planus; the 
post-service medical evidence does not clearly and 
unmistakably show that his pre-existing pes planus was not 
aggravated during service; the veteran's current bilateral 
pes planus is linked to service.  


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.   
38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005); VAOGCPREC 3-2003; Wagner v. Principi, 
370 F 3d 1089 (Fed. Cir. 2004)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. § 
3.304(b) under that interpretation); Wagner v. Principi, 370 
F 3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'"  Wagner, supra; VAOGCPREC 
3- 2003 (July 16, 2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F 3d 1089 (Fed. Cir. 2004), and applies to 
claims, which were pending on or filed after May 4, 2005.  As 
the veteran's case was pending as of that date, the amendment 
applies.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Analysis

Although the veteran claims that he received treatment for 
his bilateral pes planus following service discharge, the 
medical evidence of record reflects a gap of 50 years between 
service discharge and the most recent relevant medical 
record.  The Board finds that the lack of evidence of 
treatment or contemporaneously recorded lay evidence during 
this period of time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, as noted above, 
the Court of Appeals for Veterans Claims has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In a December 2001 statement, Mr. O.D.G., a friend of the 
veteran who knew him on active duty, stated that on the last 
day of November 1944, he helped carry the veteran to the 
barracks after marching on a large field ground.  He said 
that the next morning he was taken to the hospital and never 
returned.  A witness statement from E.G., reflects that she 
knew the veteran since prior to service when they were 
married in 1944, and that at the time he had no problems with 
his feet.  The Board recognizes the assertions by the 
veteran, Mr. O.D.G and E.G. that his current bilateral foot 
disability is the result of permanent aggravation of the 
condition during active duty and is thus related to service.  
However, as lay persons, they are not competent to provide 
medical opinions and their assertions as to medical diagnosis 
or causation cannot constitute medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There bare 
contentions in this regard are no more than unsupported 
conjecture, and have no probative value.  

Notwithstanding the foregoing, the most probative evidence in 
this case pertains to the question of whether the veteran's 
bilateral pes planus pre-existed service and, if so, whether 
it was aggravated during service.  The Board finds that the 
veteran's service medical induction examination report was 
negative for any findings attributable to a foot condition, 
which thereby gives rise to a presumption of soundness.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A January 1945 Report 
of Medical Survey found that he had a long history of flat 
feet that existed prior to service, and was physically 
disqualified for naval service.  The veteran was discharged 
on January 20, 1945 under honorable conditions.  In this 
case, while the entrance examination was normal, the service 
medical records recorded a history of pre-service bilateral 
pes planus, the veteran has conceded that he had the claimed 
foot disability prior to going on active duty, and a VA 
physician who examined the veteran in recent years and 
reviewed the claims file confirmed the history of pre-service 
pes planus.  The Board finds that the medical records and the 
veteran's statements are competent evidence that such clearly 
and unmistakably pre-existed service.  See Gahman v. West, 12 
Vet. App. 406 (1999).

While the probative evidence constitutes clear and 
unmistakable evidence that bilateral pes planus existed prior 
to service entrance, VAOPGCPREC 3-03 has established that 
there are two steps to rebut the presumption of soundness at 
entry.  In addition to the need for clear and unmistakable 
evidence that the disability at issue preexisted service, 
there must be clear and unmistakable evidence that the 
veteran's bilateral pes planus was not aggravated during 
service.  If either prong is not met, the presumption of 
soundness at entry is not rebutted.

The Board finds the relevant medical evidence does not 
clearly and unmistakably show that the preexisting pes planus 
was not aggravated by service.  Aside from the fact that pes 
planus was not even noted upon the induction examination and 
that the veteran subsequently had significant problems with 
his feet shortly after beginning the rigors of basic 
training, there is post-service medical evidence that 
addresses the aggravation question at hand.  After the July 
2004 VA podiatric examination found that the veteran had a 
bilateral flat foot deformity, diagnosed as pes valgo planus 
bilaterally, the examiner further determined that this 
condition probably pre-existed service (as noted above, the 
veteran does not dispute that his bilateral foot disability 
preexisted service) and was aggravated by marching during 
active duty.  While the examiner concluded that the 
aggravation was probably (emphasis added) temporary in nature 
and he saw no evidence that his pes valgus planus was caused 
by his marching injuries, which would satisfy the legal 
standard of equipoise (38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102), it does not meet the standard of clear and 
unmistakable.  That is, the conclusion that the bilateral 
foot disability probably was not aggravated during service 
cannot satisfy the clear and unmistakable evidentiary 
standard.  Simply put, probable is not undebatable.  

The Board is cognizant of the July 2004 examiner's 
observation that the veteran's bilateral foot condition was 
the result of normal wear and tear on a flattened foot, for 
someone his age.  The examiner indicated having reviewed the 
veteran's case file in preparation for the examination.  
There is no other medical evidence that contradicts the 
findings in the VA examination report of July 2004.  
Nevertheless, in addressing the question of in-service 
aggravation, given the somewhat equivocal nature of the 
opinion, the Board cannot construe it as undebatably 
supporting a finding of no in-service aggravation of 
preexisting pes planus.
    
In view of the foregoing, the presumption of soundness at 
entry has not been rebutted.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Vanerson v. West, 12 Vet. App. 
254 (1999) (citing Webster's New World Dictionary 1461 (3rd 
Coll. Ed. 1988) that "unmistakable" means that an item cannot 
be misinterpreted and misunderstood, i.e., it is 
undebatable).  See also Wagner v. Principi, supra.

A March 2002 report from M.V.S., DPM, describes the current 
state and diagnoses of the veteran's feet, as well as the 
orthotics he used.  M.V.S. specifically found that the 
veteran suffered from severe pain across the ball of the foot 
and along the instep.  He diagnosed functional pes 
planovalgus frontal plane dominance with secondary 
metatarsalgia and capsulitis in the metatarsal phalangeal 
bones, aggravated by semirigid hammertoe.  There was also 
intrinsic muscle strain as well resulting from the flattening 
of the forefoot.  Aside from the July 2004 medical opinion 
noted above, the available post-service medical reports are 
negative for any opinion regarding the question of whether 
the veteran's pes planus pre-existed service and, if so, 
whether it was chronically worsened during service.

In summary, while the probative and objective medical 
evidence of record clearly and unmistakably demonstrate that 
the veteran's bilateral pes planus pre-existed service, it 
does not clearly and unmistakably show that it was not 
aggravated, i.e., permanently worsened, during military 
service.  See Wagner v. Principi, supra; VAOPGCPREC 3-2004.  
The medical evidence also shows that the veteran currently 
has the same chronic bilateral pes planus that he had during 
service.  

In view of the foregoing, the Board finds that the evidence 
considered in its entirety supports the claim of service 
connection for bilateral pes planus.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


